USCA4 Appeal: 22-1227      Doc: 10         Filed: 10/14/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                  No. 22-1227


        DUANE DOUGLAS CRONISER,

                         Debtor – Appellant.
        _________________________________


        JOHN F. LOGAN,

                             Trustee,

        STEPHANIE J. BUTLER,

                             Party-in-Interest.


        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:20-cv-00654-FL)


        Submitted: September 30, 2022                                 Decided: October 14, 2022


        Before AGEE and WYNN, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed, vacated in part, and remanded with instructions by unpublished per curiam
        opinion.


        ON BRIEF: Travis Sasser, Cort Walker, SASSER LAW FIRM, Cary, North Carolina, for
        Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1227      Doc: 10         Filed: 10/14/2022     Pg: 2 of 4




        PER CURIAM:

               Duane Douglas Croniser seeks to appeal the portion of the district court’s order

        affirming the bankruptcy court’s order which authorized his sale of property but ordered

        the proceeds of the sale to be held in trust. While this appeal was pending, the bankruptcy

        court ordered the escrowed funds released to Croniser. Given this development, we dismiss

        this appeal as moot.

               We are obliged to raise mootness “sua sponte since mootness goes to the heart of

        the Article III jurisdiction of the courts.” Castendet-Lewis v. Sessions, 855 F.3d 253, 260

        (4th Cir. 2017). A case becomes “moot when the issues presented are no longer live or the

        parties lack a legally cognizable interest in the outcome.” Los Angeles Cnty. v. Davis, 440

        U.S. 625, 631 (1979) (internal quotation marks omitted). “Federal courts lack jurisdiction

        to decide moot cases because their constitutional authority extends only to actual cases or

        controversies.” Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983). “[A] federal

        court has neither the power to render advisory opinions nor to decide questions that cannot

        affect the rights of litigants in the case before them.” Preiser v. Newkirk, 422 U.S. 395,

        401 (1975) (internal quotation marks omitted). To survive a challenge of mootness, a party

        “must have suffered some actual injury that can be redressed by a favorable judicial

        decision.” Iron Arrow Honor Soc’y, 464 U.S. at 70. Thus, an appeal must be dismissed as

        moot when “an event occurs while a case is pending on appeal that makes it impossible for

        the court to grant any effectual relief what[so]ever to a prevailing party.” Church of

        Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal quotation marks

        omitted).

                                                    2
USCA4 Appeal: 22-1227         Doc: 10      Filed: 10/14/2022      Pg: 3 of 4




               In this case, Croniser moved to sell a piece of land. The bankruptcy court granted

        the motion but ordered the proceeds of the sale to be held in escrow and sua sponte

        modified its order confirming Croniser’s Chapter 13 plan. When Croniser appealed the

        bankruptcy court’s order, the district court affirmed the order authorizing the sale but

        vacated the order modifying the plan. On appeal in this court, the only relief that Croniser

        sought was the release of the escrowed funds. While this appeal was pending, the

        bankruptcy court released the funds to him. Thus, Croniser has received all of the relief

        that he sought in his motion to sell the property—confirmation of the sale and the proceeds

        of the sale. If we were to now rule on his challenge to the bankruptcy court’s authority, we

        would be issuing an advisory opinion because Croniser would receive no tangible relief

        from such a ruling.

               “The customary practice when a case is rendered moot on appeal is to vacate the

        moot aspects of the lower court’s judgment” and remand with instructions to dismiss the

        claim. SAS Inst., Inc. v. World Programming Ltd., 874 F.3d 370, 390 (4th Cir. 2017)

        (internal quotation marks omitted); see also United States v. Munsingwear, Inc., 340 U.S.

        36, 39 (1950) (where civil case becomes moot before adjudication by appellate court, court

        reverses or vacates judgment and remands with directions to dismiss).              “In such

        circumstances, the equitable remedy of vacatur clears the path for future relitigation of the

        issues between the parties.” Catawba Riverkeeper Found. v. N.C. Dep’t of Transp., 843

        F.3d 583, 589-90 (4th Cir. 2016) (internal quotation marks omitted).

               Accordingly, we dismiss this appeal as moot. Because Croniser only challenged the

        escrowing of the sale proceeds in this court, we vacate the portions of the district court’s

                                                     3
USCA4 Appeal: 22-1227         Doc: 10        Filed: 10/14/2022      Pg: 4 of 4




        order affirming the bankruptcy court’s order authorizing the sale. We remand with

        instructions for the district court to dismiss that portion of Croniser’s appeal and to instruct

        the bankruptcy court to vacate the portion of its order directing the proceeds of the sale to

        be held in escrow. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                DISMISSED,
                                                                          VACATED IN PART,
                                                           AND REMANDED WITH INSTRUCTIONS




                                                       4